Citation Nr: 0117009	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbosacral strain.

2. Entitlement to an evaluation in excess of 10 percent for a 
service-connected disability of the cervical spine

3. Entitlement to an evaluation in excess of 10 percent for a 
service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
January 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem Regional 
Office (RO) which denied increased ratings for lumbosacral 
strain and for arthritis of the cervical spine and left foot.

By February 2000 supplemental statement of the case, the RO 
granted separate compensation evaluations for arthritis of 
the cervical spine and for arthritis of the left foot.  Each 
was evaluated as 10 percent disabling, effective October 20, 
1998.  Clearly, two 10 percent ratings constitute a greater 
rating than the one 10 percent evaluation initially assigned 
for arthritis of the left foot and cervical spine.  However, 
although each increase represents a grant of benefits, the 
Court has held that a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, these matters continue before the Board.

In May 2001, she appeared for a hearing before the 
undersigned in Washington, D.C.  At the hearing she presented 
new medical evidence that had not been previously considered 
by the RO.  Absent waiver, new evidence must first be 
considered by the RO.  38 C.F.R. § 1304(c) (2000); see also 
38 C.F.R. § 19.37(b) (2000).  In the present case, the 
veteran executed and delivered such a waiver at the hearing.  
Thus, no further RO consideration of the matters now before 
the Board is necessary at the present time.  Id.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by no 
more than low back pain, abnormal curvature of the spine, 
muscle spasms, and occasional pain that radiates to the lower 
extremities.

2.  The veteran's cervical spine disability is manifested by 
no more than degenerative changes, occasional pain and 
stiffness, and mild limitation of motion.

3.  The veteran's left foot disability is manifested by no 
more than arthritic and bony changes, pain, and limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for the 
veteran's low back disability have been met.  38 U.S.C.A. §§  
1110, 1131, 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5295 
(2000).

2.  The criteria for an evaluation of 20 percent for the 
veteran's cervical spine disability have been met.  38 
U.S.C.A. §§  1110, 1131, 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic 
Code 5003-5290 (2000).

3.  The criteria for an evaluation of 20 percent for the 
veteran's left foot disability have been met.  38 U.S.C.A. 
§§  1110, 1131, 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5284 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran began to complain of left foot pain in February 
1980, during service, and has voiced complaints regarding her 
left foot since that time.  She also began to complain of 
neck pain in the early 1980's, and degenerative changes at 
C4-5 and C5-6 were shown on March 1982 radiologic study.  Low 
back pain also became evident in the early 1980's.  March 
1988 X-ray study reports revealed narrowing of the L5-S1 
interspace.

By June 1989 rating decision, the RO granted service 
connection for lumbosacral strain, evaluated as 10 percent 
disabling, effective January 20, 1989.  Thr RO also granted 
an evaluation of 10 percent for arthritis of the cervical 
spine and left foot, effective January 20, 1989.

On August 1991 VA orthopedic examination, she reported a 
history of low back pain that began absent any known injury.  
She stated that she woke up "hurting from her neck down to 
her low back."  Although the pain initially abated, it 
returned within two months and had been chronic ever since.  
She denied numbness, tingling, bladder dysfunction, weakness 
in the lower extremities, and recent trauma.  Upon objective 
examination, the physician noted that she walked without 
distress and had normal low back range of motion.  However, 
the examiner noted subjective low back tenderness and along 
the left greater trochanter without obvious paraspinous 
muscle spasm.  Motor strength was 5/5 in all muscle groups of 
the lower extremities.  An examination of the cervical spine 
revealed subjective tenderness over the posterior paraspinous 
musculature with no obvious spasm.  Motor strength was 5/5 in 
all muscle groups of the upper extremities.  The examiner 
noted no increased pain with dorsiflexion of the foot.  The 
examiner diagnosed chronic low back and cervical tenderness.  
However, he noted that the examination was within normal 
limits.  He also diagnosed a small bony spur in the distal 
navicular bone of the left foot, and noted that she refused 
treatment.

August 1991 X-ray studies of the cervical spine, lumbosacral 
spine, and left foot indicated slight narrowing of the C4-5 
intervertebral disc space with marginal spurring and marked 
narrowing at the C5-6 and C6-7 levels with marginal spurring.  
Straightening of the normal lordotic curve in the cervical 
area was noted.  With respect to the lumbosacral spine, the 
radiologic studies indicated slight narrowing at the L5-S1 
intervertebral disc space and straightening of the normal 
lumbar lordotic curve.  Regarding the left foot, minimal 
degenerative arthritic changes involving the first metatarsal 
phalangeal joint were noted.  Also, there was evidence of an 
early minimal spur involving that plantar surface of the 
calcaneus.

In an August 1991 written statement, she indicated that she 
suffered pain in the low back, particularly on the left side, 
intermittent radiating pain in the right and left shoulders 
and neck, headaches, and pain in both feet.  She indicated 
that the pain was unbearable at times, particularly under 
stress.

On April 1992 VA medical examination, she indicated that she 
was participating in a rehabilitation program, did limited 
housework, and remained active physically.  She complained of 
stiffness in the low back, neck, and shoulders.  Upon 
examination, she held her neck somewhat stiffly.  She could 
rotate about 30 degrees, but felt discomfort at that point.  
Her muscles did not feel tight to palpation.  Full range of 
motion was noted in the shoulders.  With respect to the low 
back, the examiner noted that the veteran was constantly 
aware of discomfort in the area above the buttocks, with pain 
greater on the left side.  However, there was no radiation to 
the lower extremities.  She was able to stand on her toes 
without difficulty and do half knee bends without back or hip 
symptoms.  The examiner diagnosed chronic, mild lumbosacral 
strain, marginal spurring and narrowing at C6-7, and 
degenerative arthritis in the shoulders.  An X-ray study 
conducted that month revealed narrowing of the C4-5, C5-6, 
and C6-7 intervertebral disc spaces with marginal spurring 
and straightening of the normal cervical lordotic curvature.  
Degenerative changes were seen in the shoulders.

In October 1997, various radiologic studies of the left foot 
and ankle were conducted.  A magnetic resonance imaging (MRI) 
reflected that the Achilles tendon, perineal tendons, flexor 
halluces longus, tibialis posterior, and flexor digitorum 
longus were intact.  There was a small amount of fluid in the 
tendon sheath of the tibialis.  However, that was within 
normal limits.  There was minimal irregularity of the medial 
portion of the talar dome, a rounded ossicle distal to the 
medial malleolus, and minimal widening of the medial tibiale 
talar joint space.  The radiologist noted an abnormally 
decreased signal on T1, an increased signal on T2, and edema.  
She also noted degenerative changes to the subtalar joint and 
the talonavicular joint.  The radiologist diagnosed chronic 
injury and instability.  An X-ray study of the left foot 
indicated soft tissue changes of the medial malleolus and an 
irregular talar dome.

A VA progress note dated in November 1997 indicated that the 
veteran sought physical therapy for the left ankle.  
Apparently, an air cast had been prescribed a few months 
prior and that she had been measured for orthotics.  She was 
instructed to do "ankle alphabets," heel rises, and other 
exercises.

In October 1998, she filed a claim seeking increased ratings 
for certain of her service-connected disabilities.  She 
indicated that she suffered continuous pain and limitation of 
motion in the low back and that she took analgesics to 
alleviate back pain.  She indicated that the left side 
including the left side of her back was affected by 
degenerative arthritis and constant pain.  She also mentioned 
left foot pain and swelling that rendered walking difficult.  
She stated that difficulty walking affected her employment.

On February 1999 VA examination of the feet, she described 
constant pain in the left foot.  The examiner found a 
palpable hard knot in the area of the dorsum of the first 
metatarsal.  There was full range of toe and ankle motion 
without pain, and no fatigue, weakness, or lack of endurance 
were noted.  No objective evidence of painful motion was 
indicated.  Gait and function were described as normal.  
Posture on standing and squatting was normal.  The diagnosis 
was left foot pain with indurated mass on the first left 
metatarsal with hallus valgus and a calcaneal spur.

That month, a VA examination of the spine was conducted.  The 
veteran complained of constant low back pain and occasional 
neck pain with stiffness.  There was full range of motion in 
the cervical spine.  Painful motion was noted in the low 
back, however, there was no spasm, weakness, or tenderness.  
There were no postural abnormalities or fixed deformities and 
no neurological deficit was elicited.  The examiner diagnosed 
low back pain.  Cervical spine pain was not found on 
examination.

A February 1999 X-ray study of the lumbosacral spine showed 
mild lumbar dextrosclerosis with L5 being the transitional 
vertebra.  No significant degenerative change was identified.  
An X-ray study of the cervical spine revealed degenerative 
disc disease at C4-5 and C5-6.

In June 1999, she was seen by a chiropractor.  The 
accompanying report indicated an elevated left shoulder and 
hip, a hyperlordotic lumbar spine, and flat feet.  There was 
palpable tenderness from L4 to S2 and the paraspinal muscles 
were tender.  The chiropractor diagnosed lumbar sprain.  The 
chiropractor indicated that her left foot and ankle were 
aggravating her low back pain.

By July 1999 rating decision, increased ratings for 
lumbosacral strain and arthritis of the cervical spine and 
left foot were denied.

A September 1999 doctor's note verified that the veteran had 
been unable to work due to low back pain for a one-month 
period.

A letter dated that month from the director of benefits for 
the Durham public schools indicated that she qualified for 12 
weeks of leave under the Family Leave Act due to her 
"serious health condition."

In December 1999, she testified at a personal hearing at the 
RO that her back and leg pain was constant and severe and 
that she could not run, stand or walk for long periods, lift, 
stoop, or bend.  She reported trouble sleeping due to pain, 
and reported that she was an elementary school teacher and 
was having trouble functioning in that capacity.  She stated 
that she began to work on a part-time basis due to her 
physical limitations.  As to her neck, she testified that she 
did not suffer constant pain, but rather flare-ups consisting 
of stiffness lasting several days.  The flare-ups occurred 3 
to 4 times a week.  Pain radiated to her shoulders and she 
reported numbness in the fingers.  With respect to the left 
foot, she testified that she could no longer wear high-heeled 
shoes and that orthotics were not helpful.  She reported 
ankle stiffness that affected her gait and caused trouble 
standing, inability to flex the foot, and difficulty with 
balance. 

A December 1999 letter from her principal indicated that she 
was given the opportunity to pursue part-time work, as she 
was unable to teach on a full-time basis.

January 2000 VA medical records revealed complaints of 
persistent low back pain, hallus valgus, and functional 
levosclerosis between T11 and L5, which contributed to 
chronic low back muscle spasms and pain.  

On February 2000 VA spinal examination, she reported 
radiating pain down the left buttock and leg.  On objective 
examination, the examiner reported that there was occasional 
pain in the trapezius area, bilaterally without muscle spasm 
or evidence of radiculopathy.  There was mild limitation of 
neck motion.  Lateral flexion was limited to 25 degrees on 
the right and 30 degrees on the left, both of which caused 
pain.  Rotation was limited to 30 degrees bilaterally with 
pain at the maximum ranges of motion.  Examination of the 
lumbosacral spine revealed pain in the left lumbar area and 
slight exaggeration of the lumbosacral curve, but there was 
no evidence of paraspinal spasm or radiculopathy. Range of 
motion was limited by obesity and there was pain on all 
maximum ranges of motion.  The examiner diagnosed 
degenerative disc disease at C4-5 and C5-6 and lumbar strain 
with mild dextrosclerosis.

A February 2000 VA left foot examination report indicated 
pain in the first metatarsophalangeal joint and around the 
posterior aspect of the calcaneus with no active flexion or 
extension of the toe.  Passive flexion was possible with 
pain, but there was limitation of motion.  There was normal 
ambulation and foot posture except for a mild degree of 
hallus valgus.  The examiner diagnosed degenerative disease 
of the first metatarsophalangeal joint of the left foot.

An August 2000 VA progress note indicated that left foot 
treatment had not been successful.  A VA progress note 
pertaining to the low back indicated a palpable spasm in the 
left low back area.  

February 2001 VA progress notes indicated chronic low back 
pain that radiated to the left leg.  She denied weakness or 
paresthesia but indicated that it was painful to walk or 
stand.  

In May 2001, the veteran testified at a hearing in 
Washington, D.C., that she felt pain on moving 1/4 of normal 
neck range of motion, that pain radiated down her arms, and 
that she felt occasional numbness in the hands.  She rated 
her pain as 7 on a scale of 1-10.  As to her low back, she 
testified that pain has increased in severity and caused 
difficulty sleeping.  She also stated that pain radiated down 
the leg (she did not specify which one).  She indicated that 
she rocked in bed and massaged the low back area to alleviate 
symptoms, to include muscle spasms.  She stated that she wore 
a back brace which provided some relief and rated pain as an 
8 or 9.  She stated that her daily activity was limited and 
that she did some housework and light gardening, but could 
not carry groceries.  She stated that her left foot ached and 
that she had trouble walking as the big toe was often rigid.  
However, orthotics provided relief.  She described left foot 
pain as an 8 or 9.  She stated that her foot was "crippled" 
at times, and that she performed certain therapeutic 
exercises.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability rating, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (2000), requiring an evaluation 
of the complete medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  VCAA (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.3 (2000).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§§ 3.102, 4.3 (2000); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board concludes that although this claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a remand to the RO for additional action is not 
needed as VA has already met its obligations to the veteran 
under that statute.  As noted in more detail below, all 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating her claim.  She was afforded pertinent 
VA medical examination in February 1999 and in February 2000.  
The RO provided a statement of the case and supplemental 
statement of the case and obtained service and other medical 
records.  In addition, she testified at two hearings.  Thus, 
VA has fully satisfied its duty to the veteran under VCAA.  
As the RO fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to her.  Bernard v Brown, 4 
Vet. App. 384 (1993)

Low back:

The veteran is currently rated 10 percent disabled under Code 
5295, pertaining to lumbosacral strain.  Under that code a 10 
percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A maximum 40 percent evaluation is warranted for a 
severe disability manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. 4.71a, Code 5295 (2000).

The competent and probative medical evidence of record 
indicates that her low back symptomatology has grown worse 
over the years.  On August 1991 VA orthopedic examination, 
she presented with complaints of low back tenderness.  
However, no paraspinous muscle spasm was noted.  On February 
1999 VA medical examination, painful motion was noted in the 
low back.  However, there was no weakness, tenderness, or 
spasm noted.  By June 1999 chiropractic examination, palpable 
tenderness was noted in the low back, and the paraspinous 
muscles were tender.  An August 2000 VA progress note 
indicated palpable spasm in the left side of the low back.  
Radiologic studied too reflected changes in the low back.  On 
August 1991 X-ray study, slight narrowing of the 
intervertebral disc space at L5-S1 was noted as well as 
straightening of the normal lumbar lordotic curve.  A 
February 1999 X-ray study report indicated mild lumbar 
dextrosclerosis.  January 2000 VA medical records revealed 
levosclerosis between T11 and L5.  

The worsening of her low back disability is also evident from 
her employment status.  She was employed as a teacher on a 
full-time basis until approximately September 1999 when she 
was granted 12 weeks of leave under the Family Leave Act due 
to her "serious health condition."  When she returned to 
work, it was on a part time basis, as verified by a December 
1999 letter from her principal.

Finally, her subjective complaints indicate a worsening of 
her low back symptomatology.  Whereas pain was intermittent, 
it is currently constant.  She stated that she could not 
lift, stoop, or bend, and that pain disturbs her sleeping.

Pursuant thereto, a rating of 40 percent under Code 5295 is 
warranted.  38 C.F.R. § 4.71a.  She has marked limitation of 
forward bending due to pain, and although some limitation of 
lumbar motion is attributable to obesity, the probative 
medical evidence reflects that she experiences pain on range 
of motion.  The intervertebral disc space at L5-S1 is 
narrowed, and other joint irregularity is manifested by 
lumbar dextrosclerosis, levosclerosis, and an exaggerated 
lumbosacral curve.  

Under Code 5293, a 10 percent rating is warranted for mild 
intervertebral disc syndrome, and a 20 percent rating may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  When the condition is severe in nature, 
with recurring attacks and only intermittent relief, a 40 
percent rating is appropriate.  A 60 percent rating is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a.

Although she claims to experience muscle spasm and radiating 
pain, the competent and probative evidence is inconsistent 
with respect to muscle spasm, and on February 1999 VA 
examination, no neurological deficit was elicited.  As such, 
a rating under Code 5293 would not be appropriate, as her 
symptoms more closely approximate those described under Code 
5295.  Furthermore, a rating under both codes would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14, Esteban, 
supra.  

Similarly, a rating under Code 5292 would not be permissible 
in this instance.  Under Code 5292, a 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating is assignable for moderate 
limitation of motion, and a maximum 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a.  As limitation of motion was taken into account in 
evaluating her low back disability under Code 5295, a 
simultaneous rating under Code 5292 would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14, Esteban, supra.  
Furthermore, although the veteran could properly be rated 
under Code 5292, she would not fare better, as the maximum 
rating available under that Code is 40 percent.  See 
38 C.F.R. § 4.7.

Consideration has also been given to the potential 
application of the various other provisions of 38 C.F.R. 
Parts 3 and 4 (2000), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds no basis on which to 
assign a higher disability rating in that she manifests no 
separate and distinct symptoms of low back disability not 
contemplated in the 40 percent rating permitted under the 
Schedule.

In addition, the Board has considered the mandates of DeLuca.  
However, no additional compensation is warranted under that 
holding as the Board has taken into account the issues of 
pain and functional loss in assigning a 40 percent rating in 
this instance.  DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Cervical Spine:

The veteran is currently rated 10 percent disabled under Code 
5003 for arthritis of the cervical spine.  Code 5003 pertains 
to degenerative arthritis.  38 C.F.R. § 4.71a, Code 5003 
(2000).  Under Code 5003, degenerative arthritis established 
by X-ray evidence will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  Limitation 
of motion of the cervical spine is rated under Code 5290.  
Under that provision, a 10 percent rating is warranted for 
slight limitation of motion of the cervical spine.  A 20 
percent rating is warranted for moderate limitation of 
motion, and a 30 percent rating is warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290 (2000).

The objective medical evidence has shown degenerative disc 
disease in C4-5, C5-6, and C6-7.  As well, marginal spurring 
and straightening on the cervical lordotic curvature were 
noted.  The veteran reported limitation of neck motion, 
consistent with objective findings on the February 2000 VA 
examination report which indicated mild limitation of neck 
motion.  Furthermore, pain and stiffness in the neck were not 
constant, but were manifested during occasional "flare-
ups."  Thus, a rating under Code 5003-5290 is appropriate.  

As stated above, she has been assigned a rating of 10 percent 
under Code 5003-5290.  The Board finds that a rating of 20 
percent, indicative of moderate limitation of cervical 
motion, would be more apt in this instance.  Although the 
competent medical evidence of record has reflected mild 
limitation of neck motion and her testimony revealed only 
partial limitation of neck motion, her subjective complaints 
have included pain on neck motion during flare-ups.  The 
additional 10 percent increase in her disability rating 
reflects the fact that pain and functional loss are 
additionally disabling.  See DeLuca, supra.

During her recent hearing, her representative argued that her 
cervical spine disability should be rated under Code 5293.  
Under that code, a 10 percent evaluation is warranted for 
mild intervertebral disc syndrome.  A 20 percent evaluation 
is warranted for moderate intervertebral disc syndrome with 
recurring attacks.  When such condition is severe in nature, 
with recurring attacks and only intermittent relief, a 40 
percent rating is for application.  A 60 percent evaluation 
is warranted for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (2000).

The Board recognizes that the veteran has complained of pain 
radiating to the shoulders and down through the upper 
extremities.  However, the objective evidence was negative 
with respect to spasm, radiculopathy, or other neurologic 
findings.  As her primary symptomatology is occasional 
limitation of neck motion, a rating under Code 5290 
pertaining to limitation of cervical spine motion is most 
suitable.  Code 5293 requires neurologic symptoms not shown 
on objective examination in this case.  

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis upon 
which to assign a higher disability evaluation in that the 
veteran manifests no separate and distinct symptoms of 
cervical spine disability not contemplated in the currently 
assigned 20 percent ratings as permitted under the Schedule.  
See also 38 C.F.R. § 4.7.

Left Foot:

The veteran is currently rated 10 percent disabled under Code 
5284 for degenerative disease of the first 
metatarsophalangeal joint of the left foot.  Code 5284 
pertains to "other" foot injuries and provides a 10 percent 
disability rating if the residuals of injuries that are 
moderate, a 20 percent rating if moderately severe, and a 30 
percent rating if severe.  With actual loss of use of the 
foot, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, 
Code 5284, and Note (2000).  

Her left foot disability appears to be moderately severe, 
entitling her to a 20 percent evaluation.  See Id.  
Degenerative changes in the left foot have been noted for 
years.  Additionally, radiologic evidence pointed to a bony 
spur in the distal navicular bone and the plantar surface of 
the calcaneus.  The October 1997 MRI report reflected several 
bony changes as well as degenerative changes.  Painful motion 
has been noted on objective examination and by the veteran 
herself.  Additionally, toe rigidity was noted by both the 
veteran and on objective examination.  In addition to left 
foot symptomatology, she reported left ankle pain and 
stiffness and difficulty walking at times.  She testified in 
May 2001 that orthotics provided relief.  Such symptoms 
represent a moderately severe disability.  A higher rating of 
30 percent, representing severe disability, is inappropriate 
under present circumstances, as her symptoms are not always 
equally severe, and orthotics do provide relief.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation in that she manifests no 
separate and distinct symptoms of left foot disability not 
contemplated in the currently assigned 20 percent ratings as 
permitted under the Schedule.


ORDER

A 40 percent evaluation for the veteran's service-connected 
low back disability is granted, subject to the law and 
regulations governing the payment of monetary awards.

A 20 percent evaluation for her service-connected cervical 
spine disability is granted, subject to the law and 
regulations governing the payment of monetary awards.

A 20 percent evaluation for her service-connected left foot 
disability is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

